SCHWAB, C. J.,
dissenting.
Two police officers testified as to the substance and apparent seriousness of defendant’s alleged confession. Defendant then testified about a different version of the conversations, and claimed they had occurred in obvious jest. The prosecution then called a deputy district attorney and another attorney who were allowed to testify that the police officers had a good reputation for veracity in the community.
This was error under ORS 45.620 and the Oregon cases interpreting that statute, primarily State v. Louie Hing, 77 Or 462, 151 P 706 (1915). ORS 45.620 provides that "[ejvidence of the good character * * * of a witness” is not admissible "until the character of the witness has been impeached.” In State v. Louie Hing, the Supreme Court stated:
"* * * t0 warrant evidence of the good character of a witness, there must have been evidence tending to impeach the character of that witness, and evidence of contradictory statements will not suffice * * *. To permit the introduction of evidence of good character every time a witness is contradicted by an opposing witness would cause delay and multiply the issues in almost every controversy presented in court * * 77 Or at 467-68.
This language is particularly applicable to this case, i.e., if the prosecution was entitled to present evidence of the good character of its witnesses, then the defendant, in turn, would have been entitled to present evidence of his good character. A trial conducted in this manner might never end.
It is not completely clear to me what type or degree of impeachment is necessary to trigger admissibility of evidence of an impeached witness’s good character. See, Sheppard v. Yocum and DeLashmutt, 10 Or 402, 3 P 824 (1883) (impeachment by prior inconsistent statements insufficient to warrant introduction of character evidence). It is clear to me that under cases like Louie Hing and Sheppard the "impeachment” of the *804police officers in this record was not of the quantity or quality that the Supreme Court has found essential to justify the subsequent introduction of character evidence.
When there are Oregon Supreme Court decisions on point, I do not think this court is free to go to treatises or other authorities in search of a "more sensible” rule than that adopted by the Supreme Court.1
I respectfully dissent.

 State v. Gibbens, 25 Or App 185, 188, 548 P2d 523 (1976) (Schwab, C.J., specially concurring); State v. Abbott, 24 Or App 111, 115, 544 P2d 620 (Schwab, C.J., dissenting), Sup Ct review allowed (1976); State v. Derryberry, 17 Or App 262, 275, 521 P2d 1065 (Schwab, C.J., dissenting), reversed 270 Or 482, 528 P2d 1034 (1974); Stroh v. SAIF, 6 Or App 628, 488 P2d 844 (1971), reversed 261 Or 117, 492 P2d 472 (1972).